DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1- 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2003/0062997 to Naidoo et al.
As concerns claim 1, 
receiving user input indicating a plurality of automation rules, wherein each automation rule of the plurality of automation rules defines one or more actions to be performed by one or more automation devices based on one or more events (0034-sensitivity of system adjusted, (for size and speed of intruders), trigger an alarm; programmable, thus input of rules/conditions; 0040-adjusting sensitivities of sensors, adjusting alarm condition detection sensitivities);
receiving, by a gateway device (0015; fig. 1, 115) and from a premises management device (0033-alarm control panel; 0080), premises data (0032-capture information) indicative of an event (0032-information relating to alarm conditions; 0034-detect motion; 0069-alarm condition) associated with a premises (0027-residential homes or other locations; 0081-trouble by zone; 0034-monitored area; 0006-strategic areas inside a home ), wherein the gateway device and the premises management device are located at the premises (0028);

causing, by the gateway device and based on the automation rule, one or more automation devices (0080-sensors; 0028-sensors 105, cameras 112) to perform one or more actions (0032-capture information relating to alarm conditions, send information to server for verification and response; 0069-alarm condition possible alarm event…activate siren, and/or audio alarm; transmit alarm signal and video to customer; 0070-notification of the alarm condition; 0034-trigger alarm for person walking by, but not for a dog).

As concerns claim 2, the invention of claim 1, wherein the premises management device comprises at least one of a controller, a panel (0033-alarm control panel), or a security system interface. 

As concerns claim 3, the invention claim 1, wherein the automation device comprise at least one of a camera (0080-sensors; 0028-sensors 105, cameras 112), a light, a sensor, a touchscreen, an alarm, a communication device or an internet protocol (IP) device.

As concerns claim 4, the invention of claim 1, further comprising communicating, by the gateway device and with a remote server (fig. 2, 131-security system server) located external to the premises, wherein the remote server is configured to manage at least one of the gateway device and premises management device (0028-coupled to gateway through network).

As concerns claim 5, the method of claim 1, further comprising exchanging, via the gateway device, communication between a remote client device (0040-remote station) located external to the premises (0040-remote user) and one or more of the premises management device or the one or more automation devices, wherein the remote client device is configured to access, via the gateway device, functions of one or more of the premises management device or the one or more automation device (0040).  

As concerns claim 6, the method of claim 5, wherein the exchanging, via the gateway device, communication between the remote client device and one or more of the premises management device or the one or more automation devices comprises sending, by the gateway device and to the remote client device, automation data and the premises data (0040-adjustments and reviewing; 0042).
  
As concerns claim 7, the method of claim 5, wherein the exchanging, via the gateway device, communication between the remote client device and one or more of the premises management device and the one or more automation devices comprises receiving, by the gateway device and from the remote client device, control data (0040-arming/disarming; adjusting sensors) for control of one or more of the premises management device or the one or more automation devices.

As concerns claim 8, a system comprising:

one or more automation devices (0080-sensors; 0028-sensors 105, cameras 112) and
a gateway device (0015; fig. 1, 115) located at the premises and in communication with the premises management device and the automation device, wherein the gateway device is configured to:
receive user input indicating a plurality of automation rules, wherein each automation rule of the plurality of automation rules defines one or more actions to be performed by the one or more automation devices based on one or more events (0034-sensitivity of system adjusted, (for size and speed of intruders), trigger an alarm; programmable, thus input of rules/conditions; 0040-adjusting sensitivities of sensors, adjusting alarm condition detection sensitivities);
receive, from the premises management device, premises data (0032-capture information) indicative of an event (0032-information relating to alarm conditions; 0034-detect motion; 0069-alarm condition) associated with a premises,
determine, based on the indication of the event (0034-trigger alarm for person walking by, but not for a dog), an automation rule (0032-alarm conditions; 0069-alarm condition), of the plurality of automation rules (0032-alarm conditions; 0053-rules-based routing; 0034-alarm trigger adjustments), associated with the event; and 
cause, based on the automation rule, at least one of the one or more automation devices to perform one or more actions (0032-capture information relating to alarm conditions, send information to server for verification and response; 0069-alarm condition possible alarm 

As concerns claim 9, the invention of claim 8, wherein the premises management device comprises at least one of a controller, a panel (0033-alarm control panel), or a security system interface. 

As concerns claim 10, the invention claim 8, wherein the automation devices comprise at least one of a camera (0080-sensors; 0028-sensors 105, cameras 112), a light, a sensor, a touchscreen, an alarm, a communication device or an internet protocol (IP) device.

As concerns claim 11, the system of claim 8, further comprising: a remote server (fig. 2, 131-security system server) in communication with the gateway device and located external to the premises, wherein the remote server is configured to manage at least one of the gateway device or the premises management device (0028-coupled to gateway through network).  

As concerns claim 12, the system of claim 8, wherein the gateway device is in communication with a remote client device (0040-remote station) located external to the premises (0040-remote user), and wherein the gateway device is configured to exchange communication between the remote client device and one or more of the premises management device or the one or more automation devices, and wherein the remote client device is configured to access, via the gateway device, functions of one or more of the premises management device or the one or more automation devices (0040).  

As concerns claim 13, the system of claim 12, wherein the gateway device is configured to exchange communication between the remote client device and one or more of the premises management device or the one or more automation devices by sending, to the remote client device, automation data and the premises data (0040-adjustments and reviewing; 0042).  

As concerns claim 14, the system of claim 12, wherein the gateway device is configured to exchange communication between the remote client device and one or more of the premises management device or the one or more automation device comprises the gateway device by receiving, from the remote client device, control data (0040-arming/disarming; adjusting sensors) for control of one or more of the premises management device or the one or more automation device.

As concerns claim 15, a gateway device comprising:
one or more processors (0032); and
memory (0034; 0082) storing instructions that, when executed by the one or more processors, cause the gateway device to:
receive user input indicating a plurality of automation rules, wherein each automation rule of the plurality of automation rules defines one or more actions to be performed by one or more automation devices based on one or more events (0034-sensitivity of system adjusted, (for size and speed of intruders), trigger an alarm; programmable, thus input of rules/conditions; 0040-adjusting sensitivities of sensors, adjusting alarm condition detection sensitivities);

determine, based on the indication of the event, an automation rule (0032-alarm conditions; 0069-alarm condition), of the plurality of automation rules (0032-alarm conditions; 0053-rules-based routing; 0034-alarm trigger adjustments), associated with the event; and 
cause, based on the automation rule, one or more automation devices (0080-sensors; 0028-sensors 105, cameras 112) to perform one or more actions (0032-capture information relating to alarm conditions, send information to server for verification and response; 0069-alarm condition possible alarm event…activate siren, and/or audio alarm; transmit alarm signal and video to customer; 0070-notification of the alarm condition; 0034-trigger alarm for person walking by, but not for a dog).

As concerns claim 16, the invention of claim 15, wherein the premises management device comprises at least one of a controller, a panel (0033-alarm control panel), or a security system interface. 

As concerns claim 17, the invention claim 15, wherein the automation device comprise at least one of a camera (0080-sensors; 0028-sensors 105, cameras 112), a light, a sensor, a touchscreen, an alarm, a communication device or an internet protocol (IP) device.



As concerns claim 19, the gateway device of claim 15, wherein the instructions, when executed by the one or more processors, further cause the device to exchange communication between a remote client device (0040-remote station) located external to the premises and one or more of the premises management device or the automation device, wherein the remote client device accesses functions of one or more of the premises management device or the one or more automation devices (0040).

As concerns claim 20, the gateway device of claim 19, wherein the instructions, when executed by the one or more processors, further cause the device to exchange communication between the remote client device and one or more of the premises management device or the one or more automation devices by sending to the remote client device, automation data and the premises data (0040-adjustments and reviewing; 0042).

Response to Arguments
Applicant's arguments filed December 14, 20201 have been fully considered but they are not persuasive. 

	The applicant is arguing limitations which are not exactly recited within claim 1, since claim 1 does not recite “via a user interface”. The claims have been given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The newly amended limitations have been addressed in the rejection cited above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See USPGPub 2003/0074090-discloses user rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN B WALSH/Primary Examiner, Art Unit 2451